        Case 2:17-cr-00188-HDM-VCF Document 74 Filed 11/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Mitchell Anthony Hooks

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00188-HDM-VCF

12                 Plaintiff,                                    ORDER GRANTING
                                                             STIPULATION TO CONTINUE
13          v.
                                                               REVOCATION HEARING
14   MITCHELL ANTHONY HOOKS,                                       (Fourth Request)

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Mitchell Anthony Hooks,
21   that the Revocation Hearing currently scheduled on Tuesday, December 1, 2020 at 10:00 a.m.,
22   be vacated and continued to a date and time convenient to the Court, but no sooner than sixty
23   (60) days.
24          This Stipulation is entered into for the following reasons:
25          1.     The defendant is currently pending a dui trial in state court.
26
        Case 2:17-cr-00188-HDM-VCF Document 74 Filed 11/23/20 Page 2 of 3




 1           2.     The alleged dui conduct is related to the allegation in paragraph one of the
 2   revocation of supervised release petition. The state court trial is scheduled for December 16,
 3   2020.
 4           3.     The parties request that the revocation hearing be continued until after the state
 5   court matter has been resolved.
 6           4.     Defendant is not in custody and agrees with the need for the continuance.
 7           5.     The parties agree to the continuance.
 8           This is the fourth request for a continuance of the revocation hearing.
 9           DATED this 17th day of November, 2020.
10
11    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
12
13      /s/ Monique Kirtley                             /s/ Jared Grimmer
      By_____________________________                 By_____________________________
14    MONIQUE KIRTLEY                                 JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:17-cr-00188-HDM-VCF Document 74 Filed 11/23/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:17-cr-00188-HDM-VCF
 4
                  Plaintiff,                        ORDER
 5
           v.
 6
     MITCHELL ANTHONY HOOKS,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the video revocation hearing currently

11   scheduled for Tuesday, 12/1/2020 at 10:00 a.m., be vacated and continued to Tuesday,

12   2/2/2021 at 1:00 p.m. before Judge Howard D. McKibben. IT IS SO ORDERED.

13         DATED this 23rd day of November, 2020.

14
15
                                            UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                               3
